JS44C/SDNY                   Case 1:20-cv-05233-VSB CIVIL
                                                     Document  2 Filed 07/08/20 Page 1 of 2
                                                          COVER SHEET
REV. 06/01/17
                        The JS-44 clvU cover sheet and the Information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court This form, approved by the Judicial Conference of the
                        United States In September 1974, Is required for use of the Clerk of Court for the purpose of Initiating the dvll docket sheet


PLAINTIFFS                                                                                DEFENDANTS
Angel Ayala, Individually and on behalf of all others similarly situated                  BL 62 West 9th St, LLC d/b/a Casa Aplcil, BL 62 West 9th Management. LLC,
                                                                                          Aplcli, LLC, Apicii Advisors, LLC, Aplcll Management, LLC, Tom Dillon, and
                                                                                          Bemard Schwartz,
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                       ATTORNEYS (IF KNOWN)
Moser Law Finn, P.C.
5 E Main street, Huntington, New York 11743
631-824-0200
CAUSE OF ACTION (CITE THE U.S. CML STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS$
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
FLSA Overtime (29 USC § 207); Overtime under the NYLL; Wage statement violations under NYLL; spread of hours pay under NYLL

                                                                                                                                               Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No[2JYesO

If yes, was this case Vol. D lnvol.       D    Dismissed. No D Yes          0    If yes, give date                                    & Case N o . - - - - - - - -

Is THIS AN INTERNATIONAL ARBITRATION CASE1            No[!)           Yes   D
(PLACE AN [x) IN ONE BOX ONLY)                                      NATURE OF SUIT
                                TOR1S                                                                                  ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY              Mlfnth.~M:.lE/               FORFEITURE/PENALTY           BANKRUPTCY                     OTHER STATUlES
                                                                                                                                                      ( ) 375 FALSE CLAIMS
( ) 110       INSURANCE         [ ) 310 AIRPLANE             PHARMACEUTICAL PERSONAL      ( J625 DRUG RELATED          ( } 422 APPEAL
( )120        MARINE            [ } 315 AIRPLANE PRODUCT     INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                  28USC168              [ ) 376 QUI TAM
( J130        MILLER ACT                 LIABILITY           ( J 365 PERSONAL INJURY            21 USC 881             [ J423 WITHDRAWAL              [ )400STATE
I J140        NEGOTIABLE        [ ) 320 ASSAULT, LIBEL &              PRODUCT LIABILITY   [ J690 OTHER                        2e use 157                       REAPPORTIONMENT
              INSTRUMENT                 SLANDER             ( J 388 ASBESTOS PERSONAL                                                                [ )410ANTITRUST
( }150        RECOVERY OF       [ ) 330 FEDERAL                       INJURY PRODUCT                                                                  [ ] 430 BANKS & BANKING
              OVERPAYMENT &              EMPLOYERS'                   LIABILITY           PROPERTY RIGHTS                                             [ ) 450 COMMERCE
              ENFORCEMENT                LIABILITY                                                                                                    [ ) 460 DEPORTATION
              OF JUDGMENT       [ } 340 MARINE               PERSONAL PROPERTY            I J 820 COPYRIGHTS                                          ( ] 470 RACKETEER INFLU-
{ J151        MEDICARE ACT      [ ) 345 MARINE PRODUCT                                    [ ]830PATENT                                                         ENCED & CORRUPT
( J152        RECOVERY OF                LIABILITY           [ ] 370 OTHER FRAUD          { ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                      ORGANIZATION ACT
              DEFAUlTEO         [ ] 350 MOTOR VEHICLE        [ ) 371 TRUTH IN LENDING                                                                          (RICO)
              STUDENT LOANS     I ) 355 MOTOR VEHICLE                                     [ ) 840 TRADEMARK                                           [ ] 480 CONSUMER CREDIT
              (EXCL VETERANS)            PRODUCT LIABILITY                                                             SOCIAL SECURnY                 [ ) 490 CABLE/SATELLITE 1V
( J 153       RECOVERY OF       [ } 360 OTHER PERSONAL
              OVERPAYMENT                INJURY              [ ) 380 OTHER PERSONAL       LABOR                        ( )881 HIA(1395ff)             ( ] 850 SECURITIES/
              OF VETERAN'S      [ } 362 PERSONAL INJURY -             PROPERTY DAMAGE                                  l } 862 BLACK LUNG (923)                COMMODmESI
              BENEFITS                   MED MALPRACTICE     [ } 385 PROPERTY DAMAGE      f)(J 710 FAIR LABOR          { J883 OIWCIDIWW (405(g))               EXCHANGE
I J160        STOCKHOLDERS                                            PRODUCT LIABILITY             STANDARDS ACT [ ) 864 SSID TITLE XVI
              SUITS                                                                       [ } 720 LABOR/MGMT      [ J865 RSI (405(g))
( }190        OTHER                                         PRISONER PETITIONS                      RELATIONS                                         [ } 890 OTHER STATUTORY
              CONTRACT                                      [ J463ALIEN DETAINEE          ( }740RAILWAYLABORACT                                                ACTIONS
( )195        CONTRACT                                      [ ) 510 MOTIONS TO            t J 751 FAMILY MEDICAL  FEDERAL TAX SUITS                   [ ) 891 AGRICULTURAL ACTS
              PRODUCT           ACTIONS UNDER STATUTES               VACATE SENTENCE      LEAVE ACT (FMLA)
              LIABILITY                                              28USC225S                                    { } 870 TAXES (U.S. Plaintiff or
( ) 196   FRANCHISE             CIVIL RIGH1S                [ ) 530 HABEAS CORPUS    [ ] 790 OTHER LABOR                   Defendant)                 [ } 893 ENVIRONMENTAL
                                                            [ I 536 DEATH PENALTY             LmGATION            [ ] 871 IRS-THIRD PARTY                      MATTERS
                                I l 440 OTHER CIVIL RIGHTS [ ) 540 MANDAMUS & OTHER  l } 791 EMPL RET INC                  26USC76C9                  [ }896 FREEDOM OF
                                          (Non-Priscner)
                                                                                              SECURITY ACT (ERISA)                                             INFORMATION ACT
REAL PROPERTY                                                                                                                                         [} 896ARBITRATIOH
                                [ ) 441 VOTING                                       IMMIGRATION
( )210       LAND·              [ ) 442 EMPLOYMENT                                                                                                    [ ) 899 ADMINISTRATNE
                                                            PRISONER CML RIGHTS
             CONDEMNATION       [ ) 443 HOUSING/                                     [ J462 NATURALIZATION                                               PROCEDURE ACT/REVIEW OF
( )220       FORECLOSURE                  ACCOMMODATIONS [ ) 550 CIVIL RIGHTS                 APPLICATION                                                APPEAL OF AGENCY DECISIO
I J230       RENT LEASE&         [ ) 445 AMERICANS WITH     ( J555 PRISON CONDITION  I ] 465 OTHER IMMIGRATION                                          [ ) 950 CONSTITUTIONALITY 0
             EJECTMENT                    DISABILmEs.       ( J 560 CIVIL DETAINEE            ACTIONS                                                   STATE STATUTES
( )240       TOR1S TO LAND                EMPLOYMENT           CONDmONS OF CONFINEMENT
I J245       TORT PRODUCT        [ J 446 AMERICANS VlllTH
             LIABILITY                    DISABILmES -OTHER
( ]290       Al.LOTHER            [ ) 448 EDUCATION
             REAL PROPERTY




          Check if demanded In complaint
                                                                      DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
r7J CHECK IF THIS IS A CLASS ACTION                                   AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
L!.J UNDER F.R.C.P. 23                                                IF SO, STATE:

DEMAND $5,000                         OTHER                           JUDGE                                                     DOCKET NUMBER._ _ _ __

Check YES only if demanded in complaint
JURY DEMAND: DYES ©+Jo                                                NOTE: You must also submit at the time of filing the Statement of Relatedness fonn (Fonn IH-32:
                          Case 1:20-cv-05233-VSB Document 2 Filed 07/08/20 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                                  ORIGIN
1&11   Original       D 2 Removed from               D 3 Remanded D 4 Reinstated or       D   5 Transferred from 0 6 Multidistrk:t                0 7 Appeal to District
                                                                                                  (Specify District)          Utfgatlon                    Judge from
       Proceeding           State Court                   from              Reopened
                                                                                                                              (Transferred)                Magistrate Judge
                                                          Appellate
                      D a.    all parties represented     Court
                                                                                                                       0 8 Multldlstrict Litigation (Direct File)
                      D b.     At least one party
                               la prose.
(PLACE AN x IN ONE BOX ONL YJ                                         BASIS OF JURISDICTION                                         IF DIVERSITY, INDICATE
 0 1 U.S. PLAINTIFF 0 2 U.S. DEFENDANT                   l&] 3 FEDERAL QUESTION          04 DIVERSITY                               CITIZENSHIP BELOW.
                                                                 (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [XJ in one box for Plaintiff and one box for Defendant)
                               PTF    DEF                                              PTFDEF                                                               PTF     DEF
CITIZEN OF THIS STATE          ()1    ()1       CITIZEN OR SUBJECT OF A                [ )3( )3         INCORPORATED and PRINCIPAL PLACE                    [ )5    ( ]5
                                                 FOREIGN COUNTRY                                        OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE       [ ]2   [ ]2          INCORPORATED or PRINCIPAL PLACE    [ ]4[ ]4         FOREIGN NATION                                      ()6     ()6
                                                     OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Angel Ayala, 88-22 181 Street, Hollis, NY 11423




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
BL 62 West 9th St, LLC d/b/a Casa Apicii, 62 West 9th Street, New York, NY 10011; BL 62 West 9th
Management, LLC, 62 West 9th Street, New York, NY 10011; Apicii, LLC, 62 West 9th Street, New
York, NY 10011; Apicii Advisors, LLC, 62 West 9th Street, New York, NY 10011; Apicii Management,
LLC, 62 West 9th Street, New York, NY 10011; Tom Dillon, 4 High Meadows Road, Mount Kisco, NY
10549;Bemard Schwartz, 122 Congress Street, Brooklyn, New York 11201
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                   COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for DMsion of Business 18, 20 or 21.


                                                        ASSIGNED TO:           0 WHITE PLAINS                          [!] MANHATTAN

                                                                                              ADMITTED TO PRACTICE IN THIS DISTRICT

                                                                                              _b}~~S(DATEADMITTED Mo.                         b      Yr.   2D/ 4
RECEIPT#                                                                                      ....Attorney Bar Code#

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is so Designated.

Ruby J. Krajick, Clerk of Court b y - - - - - Deputy Clerk, DATED _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
